UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7544



EDUARD LORENZ,

                                             Petitioner - Appellant,

          versus


JOHN R. ALDERMAN,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-793-AM)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eduard Lorenz, Appellant Pro Se. Matthew P. Dullaghan, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eduard Lorenz seeks to appeal the district court’s order

dismissing without prejudice his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999) for failing to exhaust state

remedies.     We have reviewed the record and the district court's

memorandum opinion and find no reversible error.    Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.    See Lorenz v. Alderman, No. CA-99-793-M (E.D. Va.

Sept. 30, 1999).     We grant Lorenz’s motion requesting that the

appeal proceed under Rule 30(f) of the Federal Rules of Appellate

Procedure.    We deny his motions requesting that he appear pro hac

vice and for leave to file additional evidence.    We deny Lorenz’s

motion for oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2